Citation Nr: 1311851	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-49 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial evaluation for a scar, residual of left knee anterior cruciate ligament (ACL) repair.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which assigned an initial, noncompensable rating for a scar, residual of left knee ACL repair, effective from June 5, 2005.

In September 2010, the RO issued a rating decision which determined that clear and unmistakable error was made in setting the effective date for the award of service connection for the scar, residual of left knee ACL repair.  The September 2010 rating decision then assigned a new effective date of October 16, 2004, the day after the Veteran's discharge from active service, for the award of service connection for a scar, residual of left knee ACL repair.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

The Veteran's scar, residual of left knee ACL repair, is superficial, measures no more than 8 centimeters (cm.) long and .4 cm. wide; it is not productive of limitation of motion or function; and it is not manifested by elevation, depression, inflammation, ulceration, edema, keloid formation, adherence or damage to underlying tissue.






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a scar, residual of left knee ACL repair, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in October 2008, prior to the initial adjudication of the claim.

In addition, the RO has obtained all of the Veteran's available service treatment records and identified VA and private medical treatment records.  The Veteran was also provided with VA contract (QTC) examinations in August 2006 and October 2009.  These examinations were performed by examiners who had reviewed the history of the left knee scar with the Veteran, examined the Veteran, and included rationales for the conclusions reached. Both of these examinations revealed similar findings, and no conflicting evidence is found in the treatment records obtained.  The Board finds the reports of these examinations to be adequate for adjudication of the issue on appeal.  

The Veteran has not identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Superficial scars which are painful on examination or are unstable (frequent loss of skin over the scar) warrant a 10 percent evaluation. 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  

Superficial scars that do not cause limited motion warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Scars that are deep or that cause limited motion warrant a 10 percent evaluation if the area or areas of involvement exceed 6 square inches (39 sq. cm.) or a 20 percent evaluation if the area or areas of involvement exceed 12 square inches ( 77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Otherwise, scars are rated based upon the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During the pendency of the claim, the rating criteria for evaluating scars were revised.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The revisions allow for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  However, no such request has been made.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

A review of the Veteran's service treatment records reveals surgical treatment for a torn ACL in the left knee in March 2003.

In August 2006, a VA QTC examination was conducted.  The examiner noted the Veteran's history of an in-service left knee injury.  Physical examination revealed a level scar at the medial aspect of the left knee, measuring about 8 cm. long by 0.2 cm. wide, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

In October 2009, another VA QTC examination was conducted.  The examiner noted the Veteran's in-service history of a left ACL repair.  Physical examination of the left knee revealed a linear scar, on the medial anterior knee, which measured 5 cm. long by 0.4 cm wide.  The examiner described the scar as superficial, without skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  The report also notes that the scar was not disfiguring, and did not limit motion or function.

The foregoing evidence establishes that the Veteran's scar is not painful, unstable, deep, or productive of limitation of motion.  In addition, it does not involve an area of 144 square inches (929 sq. cm.) or greater.  Therefore, it does not warrant a compensable evaluation under the schedular criteria at any time during the initial-rating period.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the rating schedule authorizes compensable ratings for scars with disabling characteristics.  The Veteran's scar is not productive of any symptoms or functional impairment.  In other words, there are no disabling manifestations of the scar.  Therefore, referral of this claim for extra-schedular consideration is not warranted. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  


ORDER

A compensable initial evaluation for a scar, residual of left knee ACL repair, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


